Citation Nr: 0927582	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date prior to July 23, 2003 for 
the grant of a 20 percent rating for the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1980.  

In November 2008, the Board of Veterans' Appeals (Board) 
granted service connection for a left knee disability as 
secondary to a service-connected right knee disability and 
remanded the issue of entitlement to an effective date prior 
to July 23, 2003 for the grant of a 20 percent rating for the 
service-connected right knee disability to the Department of 
Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island (RO) for additional development.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2008, and a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Board denied a claim for a compensable rating for 
service-connected right knee disability in April 1991; the 
next correspondence from the Veteran on his right knee was 
received by VA in December 2003.

2.  Increased disability of the right knee was shown on July 
23, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2003 for 
the assignment of a 20 percent disability rating for service-
connected right knee disability have not been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in February 2009 that informed him of the 
requirements involving effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A relevant 
supplemental statement of the case was issued in May 2009.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, a current VA 
examination report is not relevant in an earlier effective 
date case.

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim, including at his September 2008 video 
conference hearing.  The Board additionally finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

The Veteran has contended, including at his September 2008 
video conference hearing, that an earlier effective date is 
warranted because there has been medical evidence of 
significant right knee disability since at least 1992.  

However, the Board has reviewed the claims files and finds 
that there is no basis for an earlier effective date than 
July 23, 2003 for the grant of a 20 percent rating for 
service-connected right knee disability. 

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 
511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a).  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed 
service hospital will be accepted as the date of receipt of 
the claim.  38 C.F.R. 
§ 3.157(b)(1).  Evidence received from a private physician or 
layperson will also be accepted as a claim when the evidence 
is within the competence of the physician or layperson and 
shows the reasonable probability of entitlement to benefits.  
The date of receipt of such evidence will be accepted as the 
date of receipt of the claim.  38 C.F.R. § 3.157(b)(2); see 
38 C.F.R. § 3.155 (Providing that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim).  See Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999).

An April 1991 Board decision denied a compensable evaluation 
for service-connected right knee disability, and this 
decision is final.  38 C.F.R. § 20.1100 (2008).  The next 
correspondence from the Veteran relevant to his right knee 
was not until a claim was received by VA in December 2003.  
This claim was eventually granted by a January 2005 rating 
decision, which granted a 20 percent rating for service-
connected right knee disability effective July 23, 2003, 
based on medical evidence showing increased disability.  The 
Veteran timely appealed.  

Although there is a private medical notation dated in 1989, 
which was added to the claims files in January 2003, in which 
it is reported that the Veteran twisted and struck his right 
knee, there was full range of motion of the right knee and it 
was noted that the knee would recover by itself.  There is no 
subsequent medical evidence on the right knee until July 
2003.  Consequently, this report of a temporary right knee 
problem with no loss of motion would not be considered an 
informal claim for increase.  Therefore, the July 23, 2003 
date of entitlement is the earliest date that an increase can 
be granted for service-connected right knee disability based 
on the facts in this case.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

An earlier effective date, prior to July 23, 2003 for a 
rating of 20 percent for service-connected right knee 
disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


